Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The amendments to the drawings submitted 10/8/2021 are acceptable.
Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate and/or render obvious, either alone or in combination, a set of instruments in a measurement plane of the bypass duct of a gas turbine engine, where each of the instruments is assigned a stream tube, a derived value for each stream tube is calculated and the derived values for all of the stream tubes are summed.  The closest prior art are Kurtz et al. (US 7,159,401), Wadia et al. (US 2009/0169367), and Nestico et al. (US 2017/0284304).  Each reference uses pressure sensors to determine circumferential airflow distortions or instabilities and a person having ordinary skill in the art would not be motivated to sum the pressures calculated at each of the circumferential locations.
The prior art of record fails to anticipate and/or render obvious, either alone or in combination, a method of operating an aircraft or a control system with the instruments being disposed at one or more leading edges of outlet guide vanes which are spaced circumferentially around the bypass duct as claimed and described by claims 1 and 17.  The closest prior art are Acton et al. (US 4,967,550) and Fuelner (US 2017/0342913) in addition to the references described above and previously cited.  Acton teaches sensors on the fan blades and Fuelner teaches sensors forward and aft of the outlet guide vanes.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/KATHERYN A MALATEK/            Primary Examiner, Art Unit 3741